Plaintiff brought her action for damages for alleged breach of contract for the cultivation of certain land. Defendants denied the breach. There was evidence by both plaintiff and defendants in support of their allegations. At the close of the testimony the trial judge intimated he was of opinion the jury should be instructed that the plaintiff would be entitled to recover only nominal damages. Upon such intimation, plaintiff submitted to a voluntary nonsuit and appealed.
The appeal was improvidently taken. The ruling of the court did not go to the heart of the matter and did not take the case from the jury, but left open essential issues of fact still to be determined. White v. Harris,166 N.C. 227.
Appeal dismissed.